Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments filed 6/10/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rattini US 6571527.
Regarding claim 1, Rattini discloses a shear web (Fig. 43 and 44) for a wind turbine blade (intended use), the shear web having a lattice structure comprising: 
a first longitudinal member (102 of Fig. 44, see col. 9 ln. 1-18) defining a mounting flange (horizontal portion of recess 172) and a first connection portion (vertical portion of recess 172); 
a second longitudinal member (104) defining a mounting flange (being a mirror of 102 shown in Fig. 44) and a second connection portion (Id.); 
a plurality of first bracing elements (Fig. 43, 108 slanting down and to the right) connected between the first and second connection portions (Fig. 43); and 
a plurality of second bracing elements (108 slanting down and to the left) connected between the first and second connection portions (Fig. 43), 
wherein the connection between each of the plurality of first and second bracing elements (108) and the first and second longitudinal members (102 and 104) define a plurality of nodes (at joint), and 
wherein at one or more of the plurality of nodes, the first or second connection portion of a respective one of the first or second longitudinal member is adhesively bonded between one of the plurality of the first bracing element and one of the plurality of the second bracing elements (Fig. 44 and col. 9 ln. 15).
Regarding claim 2, Rattini further discloses that at the one or more plurality of nodes, the one of the plurality of first bracing elements (108, slanting down and to the right) is bonded to a first side (Fig. 44, left side) of the first or second connection portion (vertical portion of recess 172) and the one of the plurality of second bracing elements (108, slanting down and to the left) is bonded to a second side (Fig. 44, right side) of the first or second connection portion (vertical portion of recess 172).
Regarding claim 3, Rattini further discloses that the first and second longitudinal members (102 and 104) and the plurality of first and second bracing elements (108) are pultruded components (product-by-process).  

Regarding claim 4, Rattini further discloses that at least one of the first and second longitudinal members is substantially T-shaped in cross-section (Fig. 44).
Regarding claim 6, Rattini further teaches that the first and second plurality of bracing elements (108) are arranged diagonally relative to the first and second longitudinal members (102 and 104).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Opadrishta EP 2679804 in view of Rattini US 6571527.
Regarding claim 7, Opadrishta teaches a wind turbine blade (10) comprising a shear web (72) with a lattice structure (Fig. 4).  However it does not teach that the shear .
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 5 requires the adhesive bonding of claim 1 as well as the aperture recited in claim 5.  While apertures in longitudinal members and bracing elements exist in the prior art, they are for the passing through of fasteners to secure the member and elements together. Also adhesive is known in the prior art to secure the members and elements together.  While it may have been obvious to use one securing method or the other the prior art does not teach the use of both together.  Thus the novel and non-obvious feature is the adhesively bonded longitudinal member to the bracing element with an aperture at the joint/node.
Conclusion
Setzer US 3400509 and Wallis US 1913097 for shear webs with longitudinal members sandwiched between bracing elements.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662.  The examiner can normally be reached on M-F, 9:30am-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
                                                                                                                                                                                            /WOODY A LEE JR/Primary Examiner, Art Unit 3745